Title: From James Madison to James Monroe, [ca. 25 January 1816–31 March 1816]
From: Madison, James
To: Monroe, James


                    
                        [ca. 25 January–31 March 1816]
                    
                    On the question of publishing the secret journal & foreign correspondence of the Revolutionary Congs. it is not easy to give a satisfactory opinion, without some revisal of both. If a selection is made, the task ought to be executed with great care and without any tincture of partialities of any sort, and would be tedious & dilicate, even with that exemption. If an entire publication be contemplated, the work would be immensely voluminous & costly, and I am not able to say, how far there may or may not be inter woven with the proceedings, indications of party or personal animosities, and improprieties, which might even at this day, have an unpleasant tendency at home, & throw some shade on the growing lustre of the Revolutionary councils in the eyes of the foreign world. The foreign Correspondence if published at full length, besides the immensity of its mass, is still more liable to such considerations. It is probable also that it may contain political or personal facts, relating to foreign Govts or functionaries, of which a publicity might, be deemed indilicate if not injurious in some way other. It is to be repeated however, that a full examination of the old documents is necessary to a discreet decision of the question.
                